THE LAW FIRM OF                                                             7 World Trade Center, 34th Floor
                                                                            New York, New York 10007
C ÉSAR           DE      C ASTRO , P.C.                                     646.200.6166 Direct
                                    ATTORNEY AT LAW                         212.808.8100 Reception
                                                                            646.839.2682 Fax
                                                                            www.cdecastrolaw.com



March 15, 2020


                                                        MEMO ENDORSED
Via ECF & Email
The Honorable Katherine P. Failla
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

               Re:    United States v. Danielle Panzarino, 16 Cr. 290 (KPF)
Dear Judge Failla:
We write to respectfully request that the Court permit Ms. Panzarino to travel to and reside in
Florida for one month to help care for her ailing mother.

On June 7, 2019, the Court sentenced Ms. Panzarino to time served plus one month of
incarceration to be followed by eighteen months of supervised release, six months of which was
to be served at an inpatient treatment facility. See ECF No. 76. In January 2020, Ms. Panzarino
successfully completed six months of inpatient treatment and commenced normal supervised
release.

Since commencing supervised release on July 5, 2019, Ms. Panzarino has been diligently seeking
treatment for her various health issues. In doing so she has been diagnosed with additional
serious conditions. The defense plans to request early termination of Ms. Panzarino’s supervised
release after she has completed twelve months of supervision. In the meantime, we are
respectfully requesting that the Court permit Ms. Panzarino to travel to West Palm Beach,
Florida to reside with her sick mother for one month.

Ms. Panzarino’s mother, who suffers from Chronic Obstructive Pulmonary Disease (“COPD”)
and Emphysema, receives oxygen therapy twenty-four hours a day and it is at high risk for
contracting the Coronavirus. Ms. Panzarino has not seen her mother in years and is anxious to
spend time with her before it is too late. Additionally, due to her compromised immune system,
Ms. Panzarino also has a high risk for contracting the Coronavirus. Residing outside of New
York City would help decrease her exposure risk given New York’s population density. If this
application is granted, we will provide Ms. Panzarino’s probation officer with Ms. Panzarino’s
mother’s address in West Palm Beach, Florida, where she will be residing.
Accordingly, we respectfully request Ms. Panzarino be permitted to travel to and reside in
Florida for one month. We thank the Court for its consideration.

Respectfully submitted,
       /s/
César de Castro
Valerie A. Gotlib


cc:    AUSA Thomas McKay (Via ECF & E-mail)



Application GRANTED, with the Court's understanding that the Government
does not object.


Dated: March 18, 2020                           SO ORDERED.
       New York, New York




                                                HON. KATHERINE POLK FAILLA
                                                UNITED STATES DISTRICT JUDGE
